                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


JOHN DOE,                               )
                                        )
                Plaintiff,              )
                                        )
                v.                      )               Case No. 1:18-cv-3713-TWP-DLP
                                        )
INDIANA UNIVERSITY,                     )
                                        )
                Defendant.              )


              JOHN DOE’S PRELIMINARY WITNESS AND EXHIBIT LISTS

        Plaintiff, John Doe (“John”), by counsel, submits his preliminary witness and exhibit lists.

John reserves the right to supplement these lists directly or through information otherwise provided

in discovery in accordance with the Court’s Amended Scheduling Order, Dkt. 31. John also

reserves the right not to offer some or all of these witnesses or exhibits at the preliminary injunction

hearing as he deems appropriate.

                                   PRELIMINARY WITNESS LIST

    1. John Doe;

    2. Libby Spotts, Associate Dean and Director of Student Conduct, Deputy Title IX
       Coordinator, Indiana University;

    3. Simone Cardosa, Investigator, Indiana University;

    4. Sofia McDowell, Investigator, Indiana University;

    5. Sarah Walton Kinney, Investigator, Indiana University;

    6. Jackie Stelmaszczyk, Assistant Director of the Office of Student Conduct, Indiana
       University;

    7. Laura Mals, Associate Director of the Office of Student Conduct, Indiana University;



                                                   1
   8. Sally Thomas, Confidential Victim Advocate, Indiana University;

   9. Latosha Williams, Hearing Panel Member, Indiana University;

   10. Marjorie Treff, Hearing Panel Member, Indiana University;

   11. Barry Magee, Hearing Panel Member, Indiana University;

   12. C. Kurt Zorn, Associate Vice Provost for Undergraduate Education, Indiana University;

   13. Indiana University employees identified in John’s Requests for Production Nos. 13 and 14;

   14. Any witness identified in the Final Investigation Report of John Doe, Dkt. 1-5, the
       identities of whom are presently unknown to John;

   15. Individuals who Jane and/or John identified as potential witnesses for the Photo
       Investigations (as defined in the Complaint), the investigation in which John was the
       Respondent, and/or John Doe’s Hearing;

   16. Any Indiana University students, family members, friends, and/or acquaintances of John
       with whom John discussed the events of September 4, 2017;

   17. All other people identified through discovery as having knowledge of the events relevant
       to John’s Complaint;

   18. All witnesses listed on any witness list submitted by any other party in this action;

   19. Custodians of records as required to establish evidentiary foundations; and

   20. All witnesses deposed in this action.

       Discovery is ongoing and, therefore, John reserves his right to supplement this Preliminary

Witness List with any other witness who may come to its attention subsequent to the filing of this

Preliminary Witness List and prior to December 17, 2018, in accordance with the Court’s

Amended Scheduling Order, Dkt. 31.

                                  PRELIMINARY EXHIBIT LIST


   1. All Exhibits attached to John Doe’s Complaint (Dkt. 1-1, 1-2, 1-3, 1-4, 1-5, 1-6, 1-7, 1-8,
      1-9, 1-10, 1-11, 1-12, 1-13, 1-14, 1-15);

   2. Facebook photos posted by Jane Doe purporting to have been taken the day of September
      4, 2017;

                                                2
3. All documents and communications that relate or refer to the investigation of the events of
   September 4, 2017, between or among Indiana University (“University”), the Office of
   Student Conduct (“OSC”), and/or the Indiana University Police Department (“IUPD”);

4. The entirety of the University’s investigative file of John as the Respondent;

5. Recorded statements (both written and oral) that refer or relate to the events of September
   4, 2017;

6. Documents and communications that relate or refer to the Hearing Panel’s deliberation of
   the allegations against John;

7. Documents relating to other sexual assault, harassment, or related misconduct allegations
   reported to the University that are produced in discovery;

8. Documents and communications, between and among the University, OSC, and/or IUPD,
   that relate or refer to the 2018 Welcome Week March (as defined in John’s Requests for
   Production);

9. Other documents yet to be identified that refer or relate to the 2018 Welcome Week March;

10. The current and any prior version(s) of the University’s Sexual Misconduct Policy, dating
    back to January 1, 2017;

11. The resume and/or curriculum vitae of every individual who has investigated and/or served
    on a hearing panel for a University sexual assault, harassment, and/or misconduct case
    since January 1, 2017;

12. University training materials and/or presentations given to anyone who has investigated
    and/or served on a hearing panel for a University sexual assault, harassment, and/or
    misconduct case since January 1, 2017;

13. Documents and/or communications that relate or refer to the Photo Investigations;
    including the entire investigative file for each Investigation, the hearings and/or panel
    decisions in the Photo Investigations, and/or the appeals of the panels’ decisions in both
    Photo Investigations.

14. Communications between or among the University, the OSC, and/or IUPD and Jane that
    relate or refer to the Incident, including either Photo Investigation and/or the investigation
    of John as the Respondent.

15. Documents and things that Jane provided to the OSC, IUPD, and/or the University that
    relate or refer to either Photo Investigation and/or the investigation in which John was a
    Respondent;

16. Documents and/or communications between the OSC and/or IUPD and the University
    employees identified in John’s Requests for Production Nos. 13 and 14;


                                              3
   17. Documents that the University referenced or relied upon in answering John’s
       Interrogatories;

   18. Documents, statements, and/or recordings that the Hearing Panel received or reviewed in
       connection with John’s Hearing;

   19. Any and all affidavits produced in accordance with the Court’s Amended Case
       Management Order, Dkt. 31;

   20. All pleadings and discovery responses, including any attachments thereto;

   21. Any and all documents referred to in any deposition taken in this action;

   22. Any and all deposition transcripts and deposition exhibits in this action;

   23. Any documents or things identified in any other party’s witness and exhibit lists and
       discovery responses, or in any amendments thereto;

   24. Any and all exhibits necessary for impeachment and/or rebuttal;

   25. Any and all affidavits authenticating documents;

   26. Any exhibit that may be used for demonstrative purposes.

       Discovery is ongoing and, therefore, John reserves the right to supplement his Preliminary

Exhibit List with any information which may come to his attention subsequent to the filing of this

Preliminary Exhibit List and prior to December 17, 2018, in accordance with the Court’s Amended

Scheduling Order, Dkt. 31.



                                                     Respectfully submitted,

                                                     /s/ Margaret M. Christensen
                                                     Margaret M. Christensen, 27061-49
                                                     Jessica Laurin Meek, 34677-53
                                                     BINGHAM GREENEBAUM DOLL LLP
                                                     2700 Market Tower
                                                     10 West Market Street
                                                     Indianapolis, IN 46204
                                                     mchristensen@bgdlegal.com
                                                     jmeek@bgdlegal.com



                                                4
                        CERTIFICATE OF FILING AND SERVICE

       I hereby certify that on December 7, 2018, the foregoing was filed electronically via the
Court’s electronic filing system. I further certify that the foregoing was served by email upon the
following counsel of record:

Michael C. Terrell
Melissa A. Macchia
TAFT STETTINIUS & HOLLISTER LLP
One Indiana Square, Suite 3500
Indianapolis, IN 46204
T: (317) 713-3500
F: (317) 713-3699
                                                     /s/ Margaret M. Christensen
                                                     An Attorney for John Doe




                                                5
